DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains over the front of the user’s skull and directly above the user’s eyes as recited in claim 1. Claims 2-18 are also rejected because of their dependency on claim 1.
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification, as filed, teaches the stabilizing means obtains the camera position relative to each axis of each servomotor (specification para. 153), and the specification does not specifically teach or suggest the stabilizing means is configured to obtain a camera position data related to the position of the camera relative to the positional arm as recited the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-10 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nenov (US Pub. No. 2016/0195798 cited previously).
Regarding claims 1-2 and 8-10, Nenov teaches a subjective point-of-view recording device, comprising:
a harness (Fig. 1, item 100) attached to a body of a user;
a positing arm including:
	a positioning rod (110) configured for placing in position on the harness and extending along the back of the user over the head of the user;
	a supporting rod (130) extending between said positioning rod and above the user’s forehead and being configured for hand-free of a camera positioned above the user, over the front of the user’s skull and directly in front of the user’s eyes (para. 25, ll. 24-25), such that the camera records images from a subjective point-of-view relative to the user’s eyes an such that the camera being oriented according to movement of the user’s trunk and shoulder;
 at least one damper (190) for damping movements between the positioning rod and the supporting rod (para. 104);
 a means (140) for stabilizing the camera relative to the harness placed between the positionable arm and the camera;
at least one attachment means (120) connecting the positioning rod and the supporting rod [claim 2];

at least one first damper (190) attached between one extremity of the supporting rod and the body of the positioning rod (para. 104) [claim 9];
wherein the stabilization means is attached to the extremity of the supporting rod opposite the attachment extremity of each first damper (Fig. 1) [claim 10]; and 
at least one means for attaching at least one articulated arm mount of at least one light source to the articulated arm (para. 105) [claim 17].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 11-12 and 15-16 is/are rejected under 35 U.S.C 103 as being unpatentable over Nenov in view of Thompson (WO96/15404).
Regarding claims 3 and 7, Nenov teaches all the claimed limitations except for at least one attachment means forms at least one sliding pivot link with one of the elements, and at least one swivel link with the other element; the stabilization means is attached to a free extremity of the supporting rod having a circular arc shape [claim 7].
Thompson teaches a subjective point of view recording device, comprises at least one attachment means forms at least one sliding pivot link with one of the elements, and at least one 
Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute an attachment means as taught by Thompson for said attachment means in order to facilitate a positioning of the supporting rod and the positioning rod.
Regarding claims 11-12 and 15-16, Nenov teaches all the claimed limitations except the following: at least one second damper between the body of the supporting rod and the body of the positioning rod [claim 11]; wherein each first and each second damper is located either side of the positioning rod [claim 12]; at least one means for attaching the stabilization means to one extremity of the supporting rod [claim 15]; a battery mount on the body of the supporting rod, on the opposite side of the articulation relative to each attachment means [claim 16].
Thompson teaches a subjective point of view recording device, comprising: at least one second damper between the body of the supporting rod and the body of the positioning rod (Fig. 5, the damper 6 comprises two damper springs 39) [claim 11]; wherein each first and each second damper is located either side of the positioning rod (each of the first and second dampers 39 is located on a side of the positioning rod 45) [claim 12]; at least one means (7) for attaching the stabilization means to one extremity of the supporting rod [claim 15]; a battery mount on the body of the supporting rod, on the opposite side of the articulation relative to each attachment means (pg. 8, para. 3) [claim 16].
Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a camera rig with a plurality of dampers as taught by Thompson for said camera rig’s structure in order to achieve a stabilized camera supporting system.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nenov in view of Thompson, and further in view of Nicholls et al. (GB 2173016).
.
Claims 6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nenov in view of Thompson, and further in view of Brown (US Patent No. 5,113,768).
Regarding claims 6 and 13, Nenov, as modified by Thompson, teaches all the claimed limitations except for the second damper is a compression damper (i.e. mainly operates in compression). Brown teaches a subjective point of view recording device, comprises a damper (22) is a compression damper (col. 3, ll. 61-64). Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute compression dampers for said dampening springs in order to dampen the movement of the articular arm. 
	Regarding claim 14, Nenov, as modified by Thompson, teaches all the claimed limitations except for an attachment means of at least one damper with the supporting rod comprises at least one means for moving the attachment on the supporting rod. Brown teaches a subjective point of view recording device comprises a damper (22) having an attachment means of at least one damper with the supporting rod comprises at least one means for moving the attachment on the supporting rod (Fig. 3, nut and bolt). Therefore, it would have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852